Campbell, J.
(dissenting). Bespondent was complained of and convicted for furnishing liquor to a minor. A boy came' to his place of business with a written order from a grown-up person in these words:
“ Please let the boy have one bottle of beer, and oblige.
“William F. Mayer.”
He asked the lad if the beer was for Mr. Mayer, and he answered it was. He thereupon sold him the bottle. Defendant testified that he had frequently sold and sent beer to Mr. Mayer, who was in the habit of sending for it, and supposed he had done so in this case. The order was not signed by Mayer in fact, and the boy really wanted the beer for himself. It was written and given the boy by another person.
The court charged the jury that they should find defendant guilty on the facts, and that it made no difference that he acted honestly, without criminal intent, and that the sale should be regarded as one made to the boy, and therefore within the statute against sales to minors.
A majority of the Court think that every sale where the delivery is to one known to be a minor comes within the law, and that no intoxicating liquor can bo furnished where a minor is to receive it, whether intended for himself or not, without a violation of the statute, which in their view covers every dealing in which a minor has the liquor delivered to him. The statute declares it unlawful—
“To sell, furnish to, or give any spirituous, malt, brewed, fermented, or vinous liquors to any minor,” etc. Laws of 1881, p. 351, § 2.
The same section goes on to provide as follows:
“The fact of selling, giving, or furnishing any of said liquors to any minor shall be a prima facie presumption of an intent on the part of the person so selling, giving, or .furnishing such liquor to violate the law.”
I do not myself think that any criminal statute can be *490fairly construed as including acts done with a reasonable and. honest belief that the facts are not such as are specified in, the law. It is a principle which is practically universal that, there must be a criminal mind to make a crime. It is quite* possible for a minor to have all the appearance of a grown-up> person, and to be so reputed, and it would be a very harsh* construction to hold a person criminally liable for being, deceived in his age. And it is certainly not only possible,, but common, for persons under age, and known to be so, to be-sent on all sorts of household errands, and where a sale would be lawful to the adult members of a family I can* see no reason why they may not purchase beer or other liquors by servants or agents as innocently as by themselves. This, I think, is evidently contemplated by the statute, which declares such delivery to a minor prima facie evidence of a criminal intent. This necessarily assumes that the presumption is disputable, and liable to be overthrown by facts to the contrary. In my view, the statute itself forbids holding the presumption conclusive, and does not propose to violate the general maxims of criminal jurisprudence, which punish none but those having guilty intent. The jury might very likely have found a wrong intent, but I think it was for them, to say.